Per Curiam,
The exceptions to the conclusions arrived at by the auditing judge were, upon due consideration, dismissed, and the conclusions aforesaid were approved. The assignments of error are nothing more than a repetition of the exceptions dismissed. The argument based on the exceptions has not resulted in a conviction of error in the adjudication. The latter appears to have been carefully considered by the auditing judge and to be well sustained by principle and authority. The decree of the orphans’ court is sustained and the assignments are dismissed.
Decree affirmed and appeals dismissed at the costs of the appellants.